UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK | ! FEB 2 1 2020:
Yu Zhang
on his own behalf and on behalf of others similarly
situated,
18 CV 12332 (AJN)
Plaintiff,
ORDER
a

Sabrina USA Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 10, 2020 at 3:00 p.m. is hereby adjourned to Thursday, April 23, 2020 at 3:30 p.m.

SO ORDERED. | af |26
dbs | ie

Dated: Feb { , 2020
New York, New York

 

ALISON J. NATHAN
United States District Judge

H

bad

i

‘
i

Cena mine ceria ene See oa

‘A AAR A MA A ee me

 

 
